--------------------------------------------------------------------------------

EXHIBIT 10.18

AGREEMENT REGARDING SALE AND PURCHASE OF SHARES
 
THIS AGREEMENT REGARDING SALE AND PURCHASE OF SHARES (this “Agreement”) is made
and entered into effective as of February 19, 2013 (the “Effective Date”) by and
between JOSHUA PICKUS (“Seller”) and SUPPORT.COM, INC., a Delaware corporation
(the “Company”), on the other hand.  The Company and Seller are also referred to
herein individually as a “Party” and collectively as the “Parties.”
 
WHEREAS, Seller has been granted certain options to purchase 1,000,000 shares
(the “Options”) of the Common Stock, par value $0.0001, of the Company (“Common
Stock,” and the shares of Common Stock issuable upon exercise of the Options,
net of any shares of Common Stock withheld in connection with such exercise
pursuant to a “cashless exercise” provision and for tax withholding, the
“Shares”));
 
WHEREAS, Seller desires to exercise the Options on a cashless exercise basis for
the Shares and  to sell the Shares;
 
WHEREAS, the Company desires to purchase the Shares;
 
WHEREAS, the Parties desire to set forth their agreement with respect to
Seller’s sale of the Shares and the Company’s purchase thereof;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:
 
1.         Process for Sale and Purchase.  Subject to the fulfillment or waiver
of the conditions set forth in Section 5:
 
(a)         On such date as may be mutually agreed by Seller and the Company
(the “Sale Date”), the Company shall transfer to a broker selected by the
Company (the “Company Broker”) an amount equal to the Per-Share Purchase Price
multiplied by the number of Shares.  “Per-Share Purchase Price” shall mean an
amount equal to the lesser of (x) 95% of the closing price of the Company’s
Common Stock on the date of consummation of the Proposed Transaction and (y) the
simple moving average price of the Company’s Common Stock for the 30-day period
ending on the date of consummation of the Proposed Transaction, determined
without regard to after hours trading or any other trading outside of the
regular trading session trading hours.
 
(b)         On or prior to the Sale Date, Seller shall exercise the Options (on
a cashless exercise basis), with the exercise price of the Options (and any tax
withholding thereon) plus the transaction fees charged by the Company Broker
(expected to be $10,000) to be satisfied by the proceeds of the same-day sale
effected by the Proposed Transaction.
 
(c)         On the Sale Date:
 
(i)      Seller shall deliver to the Company Broker by facsimile transmission
(with confirming telephone call) an order to, on the Sale Date, (1) sell the
Shares at a sale price per Share equal to the Per-Share Purchase Price, (2)
remit to the Company the aggregate strike price of the Options, (3) withhold
taxes in accordance with applicable law and any additional instructions of
Seller, and (4) remit the net proceeds (after the Company Broker’s commission
payable by Seller) to Seller or Seller’s designee (the “Sale Order”);
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)      the Company shall deliver to the Company Broker by facsimile
transmission (with confirming telephone call) an order to, on the Sale Date,
purchase a number of shares of Common Stock equal to the number of Shares at a
per-share price equal to the Per-Share Purchase Price (payable with the funds
transferred to the Company Broker pursuant to Section 1(a) hereof) (the
“Purchase Order”);
 
(iii)      following the close of trading of the Company’s Common Stock on the
Sale Date, the Company shall instruct the Company Broker to match the Sale Order
and the Purchase Order to execute a purchase and sale of the Shares, and shall
report the resulting sale of the Shares to NASDAQ as a sale using an “average
price.”
 
2.         Further Acts.  Seller and the Company shall execute any further
instruments or perform any acts which the other may reasonably request to carry
out the intent of this Agreement.
 
3.         Representations and Warranties of Seller.  Seller hereby represents
and warrants to the Company, as of the date hereof and as of the Sale Date,
that:
 
(a)         Title.  Seller is the sole beneficial and legal owner of the Options
and, on the Sale Date, of the Shares, free and clear of any liens, claims,
impairments, rights of first refusal, co-sale rights, repurchase rights,
transfer restrictions or other encumbrances.
 
(b)         Binding Obligation; Authority.  The execution, delivery and
performance of this Agreement by Seller and the consummation of the transactions
contemplated hereby (i) have been duly authorized by all requisite action on
behalf of the Company and (ii) assuming the due authorization, execution and
delivery by the Company, constitutes the legal, valid and binding obligation of
Seller, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium or other similar
federal or state laws affecting the rights of creditors, and is subject to
general principles of equity.  Seller has the full power and authority to
exercise the Options and, on the Sale Date, will have the full power and
authority to sell, transfer, convey, assign and deliver the Shares, and upon
delivery and payment for the Shares on the Sale Date, the Company shall acquire
valid and unencumbered title to the Shares, other than as may be imposed by
United States state and federal securities laws.
 
(c)         Required Authorizations.  No consent, approval or authorization of
or designation, declaration or filing with any governmental authority or third
party on the part of Seller is required in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, except for filings as may be required under applicable U.S. state or
federal securities laws, which will be timely made.
 
(d)         No Violation or Default.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
Seller will not (i) result in any violation, default or breach of any provision
of any instrument, judgment, order, writ, decree, contract or agreement relating
to the Options or the Shares and to which Seller is a party, any instrument,
contract, or agreement by which Seller is bound, or any judgment, order, writ,
decree, statute or regulation by which Seller is bound, or (ii) require any
notice or consent under any such provision.
 
(e)         Advice of Counsel.  Seller has been advised to consult with his own
attorney regarding legal matters concerning the Options and the Shares and to
consult with an independent tax adviser regarding the tax consequences of the
exercise of the Options and the sale of the Shares.  Seller is relying solely on
his separate legal and tax advisors and not on any statements or representations
of the Company for any legal or tax advice with respect to the transactions
contemplated by this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
4.         Representations and Warranties of the Company.  The Company hereby
represents and warrants to Seller, as of the date hereof and as of the Sale
Date, that:
 
(a)         Binding Obligation; Authority.  The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby assuming the due authorization, execution and
delivery by Seller, constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium or other similar
federal or state laws affecting the rights of creditors, and is subject to
general principles of equity.
 
(b)         Required Authorizations.  No consent, approval or authorization of
or designation, declaration or filing with any governmental authority or third
party on the part of the Company is required in connection with the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby, except for filings as may be required under applicable U.S.
state or federal securities laws, which will be timely made.
 
(c)         No Violation or Default.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
the Company will not (i) result in any violation, default or breach of any
provision of any instrument, judgment, order, writ, decree, contract or
agreement relating to the Options or the Shares and to which the Company is a
party, any instrument, contract, or agreement by which the Company is bound, or
any judgment, order, writ, or decree by which the Company is bound, or (ii)
require any notice or consent under any such provision.
 
5.         Conditions to Closing.
 
(a)         Conditions Precedent to the Obligations of the Company.  The
obligation of the Company to consummate the transactions contemplated hereby on
the Sale Date is subject to the satisfaction or waiver in writing by the Company
of each of the following conditions on or prior to the Sale Date:
 
  (i)     The representations and warranties of Seller in this Agreement shall
be true and correct;
 
  (ii)             All of the covenants and obligations that Seller is required
to perform or comply with pursuant to this Agreement on or prior to the Sale
Date shall have been duly performed or complied with in all material respects;
 
 
3

--------------------------------------------------------------------------------

 
 
  (iii)             If requested by the Company, Seller shall have delivered a
certificate certifying the satisfaction of the conditions set forth in Sections
5(a)(i) and 5(a)(ii) hereof;
 
  (iv)             There shall not have been commenced or threatened against the
Company, or any person or entity affiliated with the Company, any legal or other
proceeding (A) involving any challenge to, or seeking damages or other relief in
connection with, any of the transactions contemplated by this Agreement, or (B)
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with any of the transactions contemplated by this Agreement; and
 
  (v)             Seller’s exercise of the Options and sale of the Shares shall
(A) be permitted under applicable law and under any listing standards applicable
to the Company, and (B) have been pre-cleared by the Company in accordance with
its then-current policies.
 
(b)         Conditions Precedent to the Obligations of Seller.  The obligation
of Seller to consummate the transactions contemplated hereby on the Sale Date is
subject to the satisfaction or waiver in writing by Seller of each of the
following conditions on or prior to the Sale Date:
 
  (i)     The representations and warranties of the Company in this Agreement
shall be true and correct;
 
  (ii)             All of the covenants and obligations that the Company is
required to perform or comply with pursuant to this Agreement at or prior to the
Closing shall have been duly performed or complied with in all material
respects;
 
  (iii)             If requested by Seller, the Company shall have delivered a
certificate executed by an officer of the Company (other than Seller) certifying
the satisfaction of the conditions set forth in Sections 5(b)(i) and 5(b)(ii)
hereof; and
 
 (iv)             Seller’s exercise of the Options and sale of the Shares shall
(A) be permitted under applicable law and under any listing standards applicable
to the Company, and (B) have been pre-cleared by the Company in accordance with
its then-current policies.
 
6.         Termination.
 
(a)         This Agreement and the obligation of Seller to sell, and the
obligation of the Company to purchase, the Shares may be terminated, or, in the
case of clause (iv) hereof, automatically and without further action will be
terminated:
 
  (i)     by the mutual written consent of Seller and the Company at any time;
or
 
  (ii)             on April 30, 2013, if the Sale Date has not occurred on or
before such date.
 
(b)         Upon termination of this Agreement, the rights and obligations of
the Parties under this Agreement shall immediately cease and this Agreement
shall have no further force or effect.
 
7.         General Provisions.
 
(a)         Third Party Beneficiaries.  The provisions of this Agreement are not
intended to be for the benefit of or enforceable by any third party.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)         Governing Law; Arbitration; Forum.  This Agreement shall be governed
by and construed in accordance with the internal laws of the State of
California, without giving effect to choice of law rules and principles of said
state.  Any action arising under or in connection with this Agreement shall be
resolved through binding arbitration held in San Francisco, California under the
rules of the American Arbitration Association (“AAA”) before a single arbitrator
selected by the Parties within forty-five (45) days after the receipt of a
demand for arbitration by a Party hereto, except that the rules of discovery set
forth in the California Code of Civil Procedure shall apply in lieu of any AAA
rules of discovery.  In the event that the Parties are unable to agree on an
arbitrator, one shall be appointed in accordance with the AAA rules.  The costs
of arbitration shall be paid by the non-prevailing Party.  The arbitrator shall
award recovery of attorneys’ fees for the prevailing Party.  Any action to
enforce an award by an arbitrator hereunder may be brought in the United States
District Court for the Northern District of California or the Superior Court in
and for the County of San Francisco, to the jurisdiction of which each Party
hereby submits.
 
(c)         Notices, Consents, Elections, Etc.  All notices, consents,
agreements, elections, amendments, demands and approvals provided for or
permitted by this Agreement shall be in writing.  For purposes of the following
provisions of this Section 7(c), the term “notice” shall be deemed to include
any notice, statement, report, consent or similar item required to be provided
to one or more persons or entities under this Agreement or applicable
law.  Notice to a Party shall be deemed duly given upon the earliest to occur of
the following: (i) personal delivery to such Party; (ii) the close of business
on the third day after being deposited in the United States mail, registered or
certified, postage prepaid and addressed to such Party at the address set forth
on the signature page hereto for such Party, or to any other address that such
Party has provided to the other Party for purposes of this Section 7(c) (such
Party’s “Address”); (iii) the close of business on the first business day after
being deposited in the United States with a nationally recognized overnight
delivery service, or on the third business day if deposited outside of the
United States with an internationally recognized delivery service, with delivery
charges prepaid, addressed to such Party at such Party’s Address, and marked for
next business day delivery or for delivery within three business days if
deposited outside the United States; or (iv) actual receipt by such Party via
electronic mail or facsimile; provided, however, that notice sent via electronic
mail shall be deemed duly given only when actually received and opened by the
Party to which it is addressed.
 
(d)         Entire Agreement.  This Agreement represents the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous negotiations, discussions, term sheets and agreements
(whether written or oral) regarding the subject matter hereof, and may only be
amended in a writing signed by all Parties.  Notwithstanding the foregoing, this
Agreement shall not constitute a binding and enforceable agreement between the
Parties with regard to any of the subject matter set forth herein until such
time as this Agreement is fully executed by an authorized signatory of each
Party and the executed signature pages are delivered to all Parties (or
affirmatively released by the Parties or their counsel if the signature pages
are held in escrow).
 
(e)         Amendment.  This Agreement may be amended, modified, waived,
discharged or terminated (except as provided in Section 6) only by an instrument
in writing signed by the Party against which enforcement of such amendment,
modification, waiver, discharge, termination or consent is sought.
 
(f)         Expenses. Each Party shall bear its own expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Agreement.  For the avoidance of doubt, the commission fees of $10,000 to be
charged by Company Broker in relation to the Proposed Transaction shall be the
responsibility of Seller.
 
(g)         Successors and Assigns.  No Party may assign this Agreement without
the prior written consent of the other Party.  Any attempted assignment in
contravention of this provision shall be null and void.  The provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
permitted assigns, heirs, executors and administrators of the Parties hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
(h)         Counterparts and Facsimiles.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Any such execution
may be of a facsimile copy hereof, and any signature delivered to another Party
in accordance with this Agreement by facsimile or electronic copy shall be valid
and binding.
 
(j)         Representations and Warranties. The representations and warranties
of Seller and the Company shall survive the date hereof and the Closing
Date.  The representations and warranties of Seller and the Company shall in no
way be affected by any investigation of the subject matter thereof made by or on
behalf of the Company or Seller, as applicable.
 
(l)         Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
[Remainder of page intentionally left blank.]
 
 
6

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Parties have executed this Agreement Regarding Sale and
Purchase of Shares effective as of the date first above written.
 

 
SELLER:
                     
JOSHUA PICKUS
         
Address:
900 Chesapeake Drive
     
Redwood City, CA 94063
           
Facsimile:
(650) 556-1194
           
Email:
josh.pickus@support.com
           
COMPANY:
           
SUPPORT.COM, INC.
           
By:
                 
Name:
               
Title:
               
Address:
900 Chesapeake Drive
     
Redwood City, CA 94063
     
Attn: General Counsel
           
Facsimile: (650) 482-3761
           
Email: legal@support.com
 

 
 

--------------------------------------------------------------------------------